In a wrongful *597death action, the defendant Roy Slutsky, by his guardian ad litem, appeals from an order of the Supreme Court, Nassau County, dated December 20, 1978, which granted the motion of the plaintiff administrator for summary judgment as against him on the issue of liability. Order affirmed, with $50 costs and disbursements. The appellant’s attorney concedes in his brief that the plaintiff "[has] established that the decedent * * * met his death at the hands of the defendant Roy Slutsky.” Given that concession of the wrongful act (see EPTL 5-4.1), which is the precise issue of fact underlying the appellant’s liability to the plaintiff’s deceased, there is no reason to conduct a trial of that issue and summary judgment was properly granted (see CPLR 3212, subd [b]). Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.